Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-15 considered unpatentable for the reasons indicated below: 

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14, lines 1-2, change “a multiple of strings” to –multiple strings--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention:
Regarding claims 4, limitations “storing the energy … and restoring the stored energy” are deemed not enabled by the Applicants’ disclosure. Regarding claims 5-7, limitations, “restoring the stored energy …. In the form of sinusoidal/trapezoidal/arbitrary wave” are rejected as not being enabled by Applicants’ disclosure. One of ordinary skill in the art could not make and use the claimed invention without exercising undue experimentation because: 1) the specification fails to teach one of ordinary skill in the art how to “restor[e] the stored energy … in the form of sinusoidal/trapezoidal/arbitrary wave” without undue experimentation; 2) Applicant’s disclosure fails to provide enough direction to enable the invention, perhaps as a result of incorrect translation of the original application. It is noted that while storing energy and creating sinusoidal/trapezoidal/arbitrary waves are within the ability one of ordinary skill in the art of lighting design; however, as a whole, one of ordinary skill in the will not be able to create the claimed invention for which protection is sought.

Claims 3-7 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, limitation “delaying the absorption of residual energy following the power interruption” fails to comply with the written description requirement because the published disclosure fails to convey to a person of ordinary skill in the art what component and/or element performs the claimed functional language or how the functional language is performed. The disclosure discusses using a snubber circuit for absorption of residual energy; however, the disclosure fails to teach delaying the absorption of the residual energy following the power interruption. The disclosure only discusses this limitation in the originally filed claim 3. Therefore, claim 3 does not comply with the written description requirement.
Regarding claim 4, limitations “storing the energy … and restoring the stored energy” fail to comply with the written description requirement. Regarding claims 5-7, limitations, “restoring the stored energy …. In the form of sinusoidal/trapezoidal/arbitrary wave” fail to comply with the written description requirement. In particular, for all the claims 4-7, one of ordinary skill in the art would not understand what element or component of the circuit is performing the function of “restoring the stored energy … in the form of sinusoidal/trapezoidal/arbitrary wave”. One of ordinary skill in the art may speculate that the restoring the stored energy, as taught by ¶ 58 of the disclosure, is performed using one or more capacitor banks (as it is traditionally done in the art); however, the disclosure as a whole contradicts this interpretation and casts doubt as to whether capacitors restore the stored energy in the form of sinusoidal, trapezoidal, or arbitrary wave forms. (also see ¶¶ 11, 16, and 55 for related content). 
Claims 6-7 are also rejected as failing to comply with the written description requirement for depending from rejected claim 4.
Regarding claim 15, the limitation “phasing out the activation(s) …” does not comply with the written description requirement because the disclosure does not provide sufficient information regarding “phasing out” the activations of the supply of the lamps in the context of Applicants’ disclosure.  Furthermore, the limitations of claim 15 are not clear to one of ordinary skill in the art.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-7, 13, and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the phrase “under minimum activation” is unclear. The claim appears to refer to the content of ¶ 59 of the published application; however, the content of ¶ 59 does not provide additional details/information related to “voltage level under the minimum activation”. Does the recited limitation refer to either “conduction angle” or “minimum forward voltage”? Furthermore, FIG. 5a shows the voltage starts w/zero and jumps to a voltage; there is no discussion that the voltage is below an activation threshold.
Regarding claim 3, the phrase “delaying absorption of residual energy following the power interruption” lacks clear and coherent support in Applicant’s published disclosure. In fact, original claim 3 is the only portion of the disclosure that recites this phrase. It is also not clear whether this phrase is the result of an error in translation.
Regarding claim 4, the phrase “restoring the stored energy …” is unclear. In ¶¶ 11, 16 of the published disclosure, the rectifier circuit comprises a capacitor that stores and restores energy from the input voltage. Furthermore, ¶ 55 very broadly discusses “restitution of the energy” and ¶ 56 discusses a “PWM modulator” without any further context relating to the embodiments of the disclosure. Is it possible the Applicant is discussing the function of a converter with respect to the claimed limitaiton?
Regarding claim 5, the phrase “the restoring” lacks antecedent basis. Does claim 5 depend from claim 4 which recites, “restoring the stored energy”? Similar to claim 4, the phrase “restoring the stored energy” is unclear and is only supported by ¶¶ 11, 16, and 55.
Regarding claims 6-7, the phrase “restoring the stored energy” is unclear and is only supported by ¶¶ 11, 16, and 55; (see claim 4 above).
Regarding claim 13, the phrase “below/under minimum activation threshold” is unclear. See explanation for claim 2 above.
Regarding claim 15, the phrase “phasing out the activation(s) of the supply of the lamps” and “a request for an instantaneous energy from another electrical component on the electrical power network” are vague and indefinite. It is not clear if “phasing out” is referring to a lighting feature such as fading of the light intensity or it is referring to the phase of the voltage/power of the lamps. In fact, the term “phasing out” is only used in claim 15 without any supporting explanation in the published disclosure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim(s) 1-5, 9-11, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US20170196062; hereinafter, “Wang”).
Regarding independent claim 1, Wang discloses a control method for adjusting the light intensity without flickering of one or more lamps (¶ 7), the lamp(s) being powered by an AC electrical distribution network (FIG. 1: LED1 and AC-IN), each lamp (100) including one or more light-emitting diodes (LEDs) and a device (110) allowing the variation of the light intensity of the LEDs according to the supply voltage, the method comprising the execution of a sequence at each half-cycle of the supply voltage, the sequence comprising: 
interrupting the supply of the lamp(s) one or more times per cycle (¶ 30: leading-edge or trailing-edge dimmer; FIGs. 4-5); 
activating the supply of the lamp(s) one or more times per cycle, wherein the duration length of an activation is a conduction period (¶ 30: leading-edge or trailing-edge dimmer; FIGs. 4-5); and 
applying a load on the supply of the lamp(s), the load absorbing residual energy following one or more power interruptions (¶ 29).
Regarding claim 2, Wang discloses the control method of claim 1, the sequence starting with a step to increase the supply voltage in the lamp(s) to a voltage level under the minimum activation threshold of the lamp(s) (FIGs. 4-5: the supply voltage starts from zero and then increases in leading-edge dimmers; see also ¶ 30).  
Regarding claim 3, the control method of claim 1, the sequence further comprising delaying the absorption of residual energy following the power interruption(s) (FIG. 1: capacitors C1 and C2 delay the absorption of the residual energy).  
Regarding claim 4, the control method of claim 1 further comprising: 
storing the energy from the power supply (FIG. 1: capacitor C2 stores the energy from the power supply); and 
restoring the stored energy to the lamp(s) (FIG. 1: capacitor C2 provides the stored energy to LED1).  
Regarding claim 5, Wang discloses the control method of claim 1, wherein the restoring the stored energy to the lamp(s) is in the form of a sinusoidal wave (see FIGs. 4-5: sine half-cycle).
Regarding claim 9, Wang discloses the control method of claim 1, the sequence further comprising for each half-cycle of the supply voltage starting when the voltage of the supply is at zero: 
activating the supply of the lamp(s) to adjust the conduction cycle at the peak of the voltage of the electrical network, wherein the conduction cycle duration is at the desired light intensity (see FIG. 5: the conduction cycle corresponds to the peak of the voltage; also see ¶ 30).  
Regarding claim 10, Wang discloses the control method of claim 1, the sequence further comprising for each half-cycle of the supply voltage starting when the voltage of the supply is at zero: 
interrupting the supply of the lamp(s) until the voltage from the electrical network reaches a voltage that is at least the minimum activation threshold of the lamps (FIG. 5: mode C; also see ¶ 30); and 
activating the supply until the conduction cycle duration allows the desired light intensity to be reached (FIG. 5: mode B; also see ¶ 30).
Regarding claim 11, Wang discloses the control method of claim 10, wherein in the case where the activation of the supply does not allow the conduction duration to reach the desired light intensity before the end of a cycle, the sequence comprises activation of the supply before the voltage is at least at the minimum activation threshold of the lamp(s) until the end of the cycle (FIG. 5: mode C; ¶¶ 28-29).
Regarding claim 13, Wang discloses the control method of claim 1, the sequence further comprising for each half-cycle of the supply voltage starting when the voltage of the supply is at zero: 
activating the supply of the lamp(s) until the voltage of the half-cycle is just below the minimum activation threshold of the lamp(s) (FIG. 5: mode C); 
temporarily interrupting the supply of the lamp(s) until the moment when the voltage from the electrical network exceeds the activation threshold of the lamp(s) (FIG. 5: mode B: the current supplied to the lamps is interrupted; see ¶¶ 29-30); and 
activating the supply of the lamp(s) for a duration of the half-cycle corresponding to the desired average light intensity (FIG. 5: mode B: the current is continuously activated in order to achieved the desired dimming level; see ¶¶ 29-30).  
Regarding claim 15, Wang discloses the control method of claim 1, the method further comprising for each half-cycle of the supply beginning when the voltage is at zero, phasing out the activation(s) of the supply of the lamps with respect to a request for an instantaneous energy from another electrical component on the electrical power network (FIGs. 1: under broadest reasonable interpretation, when the voltage is at zero, bulk capacitor C1 prevents activation of the lamps because of the inherent delay of capacitors as a result of their charging; “phasing out … a request for an instantaneous energy” is interpreted as avoiding the inrush of current into the lamp).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang as applied to claim 4 above, and further in view of Elferich et al. (US 20140159611 A1; hereinafter, “Elferich”).
Regarding claim 6, Wang discloses the control method of claim 4, but does not disclose wherein the restoring the stored energy to the lamp(s) is in the form of a trapezoidal wave. Instead, Wang discloses that restoring the energy to the waves in in the form of sinusoidal wave (see FIGs. 4-5).
However, the analogous art of Elferich discloses that the input current follows the form of the supply voltage and the supply voltage may be sinusoidal, trapezoidal, rectangular, or any other desired form (see col. 11, lines 8-17).
It would have been obvious before the effective filing date of the claimed invention to modify the LED driver of Wang by using a trapezoidal input voltage which would result in a restored wave form of trapezoidal shape, as taught by Elferich. This modification does not alter the principle of operation of Wang because the LED driver of Wang can operate with any form of AC or DC input voltage.
Therefore, one of ordinary skill in the art would have been motivated to provide a different input voltage in order to expand the use of Wang method to non-mains voltage sources.
Regarding claim 7, Wang discloses the control method of claim 4, but does not disclose wherein the restoring the stored energy to the lamp(s) is in the form of an arbitrary periodic wave. Instead, Wang discloses that restoring the energy to the waves in in the form of sinusoidal wave (see FIGs. 4-5).
However, the analogous art of Elferich discloses that the input current follows the form of the supply voltage and the supply voltage may be sinusoidal, trapezoidal, rectangular, or any other desired form (see col. 11, lines 8-17).
It would have been obvious before the effective filing date of the claimed invention to modify the LED driver of Wang by using an arbitrary periodic waveform input voltage which would result in a restored wave form of arbitrary periodic form, as taught by Elferich. This modification does not alter the principle of operation of Wang because the LED driver of Wang can operate with any form of AC or DC input voltage.
Therefore, one of ordinary skill in the art would have been motivated to provide a different input voltage in order to expand the use of Wang method to non-mains voltage sources.
Claim(s) 8 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang as applied to claim 1 above, and further in view of Rains, JR. et al. (US 20140375222 A1; hereinafter, “Rains, JR.”).
 Regarding claim 8, Wang discloses the control method of claim 1, but does not disclose, “further comprising: measuring the surrounding light intensity; and in accordance with the measurement of the surrounding light intensity, controlling the supply of the lamp(s) to obtain a predetermined light intensity.”
However, the analogous art of Rains, JR discloses using feedback sensors (e.g., light sensor 35L and ambient sensor 31) in order to adjust the intensity and/or color temperature of the LEDs 17 based on the measurements from sensors 35 and 31 via MCU 49 and drivers 43 (also see ¶ 119).
It would have been obvious before the effective filing date of the claimed invention to modify the control method of Wang by using light and ambient sensors in order to measure the surround light intensity and adjusting the intensity of the LED strings based on the feedback from the sensors, as taught by Rains, JR.
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to maintain a consistent brightness and/or color temperature of the light sources.
Regarding claim 14, Wang discloses the control method of claim 1, but does not disclose, “wherein each lamp comprises a multiple of strings of one or more LEDs, each string activating at a different voltage threshold”.
However, analogous art of Rains, JR discloses a plurality of LED strings (FIG. 11: LED strings C1, C2, C3, etc.) that are independently controlled and each string has different minimum forward threshold voltage; (under broadest reasonable interpretation, LEDs of different color, type, and number will have differing forward voltage thresholds; therefore, LED strings C1-C3 activate at different voltage thresholds). 
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Rains, JR in the control method of Wang where the sequence comprising for each half-cycle of the power supply beginning when the supply voltage is at zero: (1) interrupting the power supply until the half-cycle voltage exceeds the activation threshold of a first LED string (¶ 30: leading-edge or trailing-edge dimmer; FIGs. 4-5); (2) activating the supply of the lamp(s) for a duration until the desired intensity of the first string is reached (¶ 30: leading-edge or trailing-edge dimmer; FIGs. 4-5). Based on the teachings of Rains, JR, the step “3) repeating steps (1) and (2) for all the other strings of the lamp(s)” is achieved by controlling individual strings C1-C3 via their corresponding drivers using PWM technique.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the multi-LED string control method of Rains, JR in Wang in order to create a desired light intensity and color temperature that satisfies a user’s setting.
Claim(s) 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang as applied to claim 1 above, and further in view of Zullim et al. (US 20170127489 A1; hereinafter, “Zullim”).
Regarding claim 12, Wang discloses the control method of claim 1, the sequence further comprising for each half-cycle of the supply voltage starting when the voltage of the supply is at zero: 
activating and then interrupting the supply of the lamp(s) several times in order to divide the half-cycle of the supply voltage of the lamp(s) into several on and off conduction durations according to a ratio (FIG. 5B: the conduction is divided into multiple triangular current pulses where the ratio of the height of the pulse changes with respect to the time duration).
Wang does not explicitly disclose that, “the ratio being the conduction time divided by the non-conduction time, the multiplication of the ratio by the supply voltage defining an intermediate voltage to achieve a desired light intensity. However, Wang discloses using pulse width modulation to control the intensity of the light output (see FIGs. 4-5). It is well-known in the art of lighting design that a duty cycle is defined as the ratio of conduction time to non-conduction time and different types of switch mode power supplies (SMPS) adjust brightness of LEDs using few known techniques such as frequency modulation or pulse width modulation. As such, Wand is considered to meet this limitation. Zullim, as evidenced by, shows controlling the light intensity by adjusting the duty cycle (see ¶ 19).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (US 20170027029 A1) discloses ratio K unique to each interval and each Ton/Toff duration (see FIG. 4 and ¶¶ 47-50).
Rumer (US20190132921) discloses producing waveforms of sinusoidal, trapezoidal, arbitrary form (¶¶ 32 and 66).
Ball (US20050162098) discloses producing waveforms of sinusoidal, trapezoidal, arbitrary form (¶¶ 12 and 87).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844